t c no united_states tax_court brian l and carole j nahey petitioners v commissioner of internal revenue respondent docket no filed date w a corporation sued x for breach of contract and misrepresentation the installation of a computer system and sought damages for lost profits x counterclaimed for withheld payments by w complete failing for to in p through his two s_corporations acquired all of the assets and assumed all of the liabilities of w including w's lawsuit against x and x's counterclaim against w w was thereafter liquidated no part of the purchase_price for w's assets was allocated to the claim against x in the lawsuit with x was settled for total consideration of dollar_figure the settlement proceeds were paid to the s_corporations and reported as long-term_capital_gain that passed through to p r determined that the settlement proceeds constituted ordinary_income p asserts that the lawsuit constituted a capital_asset and that the settlement of the lawsuit constituted a sale_or_exchange for purposes of the capital_gain provisions held the settlement of the lawsuit between the s_corporations and x did not constitute a sale_or_exchange pursuant to sec_1222 i r c and thus the settlement proceeds received by the s_corporations and passed through to p constitute ordinary_income robert a schnur and joseph a pickart for petitioners george w bezold and christa a gruber for respondent jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal income taxes the deficiency herein arises from the parties' dispute over the characterization of settlement proceeds from a lawsuit that was brought by a corporation whose assets including the lawsuit were purchased by petitioners' two s_corporations the sole issue we must decide is whether the settlement proceeds received by the s_corporations and passed through to petitioners constitute ordinary_income as respondent contends or long-term_capital_gain as petitioners contend all section references are to the internal_revenue_code as in effect for the year in issue in their petition contesting respondent's determination that the settlement proceeds received by the s_corporations and passed through to petitioners constitute ordinary_income petitioners asserted as an alternative position that the s_corporations should have reported the settlement proceeds as a nontaxable return_of_capital in their posttrial brief petitioners abandoned this alternative argument findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioners brian l and carole j nahey husband and wife resided in hartland wisconsin all references to petitioner in the singular are to mr nahey wehr corporation wehr corporation wehr a wisconsin corporation manufactured and distributed a variety of industrial equipment and devices such as air distribution equipment high-technology electronics motor brakes clutches and refractory brick presses from the mid-1970's until the end of petitioner held the positions of president chief_executive_officer and member of the board_of directors of wehr at the end of petitioner owned approximately percent of the stock of wehr bruce a beda who is not described in the record owned an additional percent and the balance of the stock was owned by members of the manegold family directly or through trusts established for their benefit the xerox lawsuit on date wehr contracted with xerox corporation xerox to implement and install a fully integrated on-line closed loop computer system to unite all of wehr's operational managerial and administrative functions in a real-time manner upon installation this system would have given wehr a competitive edge in its marketplace increasing its revenues and profits pursuant to the terms of the contract which were negotiated by petitioner on behalf of wehr xerox agreed to complete the project by date during the period in which xerox was to implement and install the new system xerox allowed wehr to run its wehr's information services systems on xerox's computers in california on a fee-for-service basis of approximately dollar_figure per month from the inception of the project xerox fell behind schedule and missed target dates wehr responded to xerox's missed target dates by withholding payment of the monthly fee for using xerox's computer services in california in date at which time wehr estimated that only to percent of the required services had been performed xerox warned wehr that its continued failure to pay would result in the termination of all services nonetheless wehr still refused to pay and xerox terminated all services at that time wehr allegedly owed dollar_figure to xerox on date wehr filed a lawsuit against xerox in the united_states district_court for the eastern district of wisconsin alleging breach of contract intentional fraud and misrepresentation and negligent misrepresentation although no specific amount of damages was stated the complaint alleged that such damages exceeded dollar_figure million in its answer to the lawsuit xerox asserted a counterclaim that wehr wrongfully withheld payments to xerox and demanded damages in the amount not yet paid sometime in while discovery proceeded a newly appointed xerox division president visited petitioner in milwaukee and proposed to settle wehr's claim for dollar_figure million although he indicated he could go as high as dollar_figure million this offer was rejected by petitioner throughout the course of the litigation petitioner in his capacity as chief_executive_officer at wehr kept the board_of directors and mr manegold who was chairman of the board informed about the lawsuit as well as the proposed settlement and its rejection petitioner also informed mr manegold that he believed wehr could recover as much as dollar_figure million from xerox petitioner's acquisition of wehr during the fall of mr manegold contacted petitioner and inquired whether he was interested in purchasing wehr's assets apparently mr manegold anticipated forthcoming changes in the tax laws that made it advantageous for him and his family to sell wehr prior to the end of mr manegold's asking price was in excess of dollar_figure million which required petitioner to seek financing petitioner spoke with investment banks about assisting in the purchase of wehr the investment banks offered to finance the acquisition in exchange for control of wehr--which petitioner opposed throughout the discussions with the investment banks petitioner informed the bankers of the pending lawsuit because of its impact on cash-flows the lawsuit also appeared in wehr's financial reports petitioner believed wehr would receive between dollar_figure million and dollar_figure million from the lawsuit against xerox ultimately petitioner proposed that mr manegold finance the deal as part of a leveraged buy out in which petitioner would pledge his shares and use the cash-flows from the corporation to repay the debt and interest in evaluating the financing possibilities petitioner analyzed wehr's cash-flow potential and included the lawsuit against xerox in that analysis mr manegold based the dollar_figure million asking price on a multiple of earnings analysis on date petitioner and mr manegold reached an agreement for the acquisition of wehr petitioner organized two s_corporations hereinafter referred together as the s_corporations venturedyne ltd venturedyne and carnes company inc carnes for the purpose of acquiring wehr pursuant to the acquisition agreement venturedyne purchased all the assets and assumed all the liabilities of wehr other than those related to the carnes division of wehr all the assets and liabilities of the carnes division of wehr were acquired and assumed by carnes through petitioner owned percent of each of the s_corporations and the remainder was owned by mr beda since the inception of venturedyne and carnes petitioner has served as the chairman of the board_of directors president and chief_executive_officer of both entities following the purchase of wehr's assets and the assumption of wehr's liabilities by the s_corporations wehr was liquidated the s_corporations continued to operate the same businesses as operated by wehr prior to its liquidation among the assets acquired by the s_corporations were all lawsuits brought by wehr including the claim against xerox the liabilities assumed by the s_corporations included all lawsuits brought against wehr including xerox's counterclaim because the parties to the buy out of wehr did not allocate the purchase_price to specific assets the s_corporations engaged two accounting firms to assist in that process the accounting firms attempted to determine a value for the xerox lawsuit but no value was assigned to wehr's claim against xerox because the accountants determined that the value of such claim was too speculative thus no portion of the purchase_price for wehr's assets was allocated to the xerox lawsuit and neither of the s_corporations booked the lawsuit as an asset however a footnote in the s corporations' audited financial statements identified the existence of the claim against xerox in a closing_agreement on final_determination covering specific matters between the s_corporations petitioners mr beda and the commissioner executed on date no portion of the purchase_price was allocated to the xerox lawsuit the xerox lawsuit post-1986 following the buy out of wehr the s_corporations continued the lawsuit against xerox in wehr's name the primary disagreement of the parties to that lawsuit during the post-1986 period concerned the nature and extent of the damages caused by xerox's failure to complete the implementation and installation of the computer system the parties fought over whether xerox could examine the s corporations' audited financial statements with respect to the issue of lost profits even though the damages were alleged only with respect to wehr whether wehr could continue to pursue noncontract claims under the so-called economic loss doctrine whether wehr had a duty to mitigate damages following the termination of services by xerox and if so when would the computer system project have been completed if it had been continued by xerox or another party and whether wehr could introduce a new method of calculating damages that produced figures ranging from dollar_figure million to more than dollar_figure million in damages in late the district_court ruled that wehr could introduce evidence as to the new method of calculating damages at trial immediately thereafter xerox sought to settle the lawsuit initially xerox offered between dollar_figure million and dollar_figure million but petitioner responded that he would not accept less than dollar_figure million xerox indicated that it would go no higher than dollar_figure million and petitioner's counsel who believed that xerox's mitigation argument was a strong one advised petitioner to accept that amount the parties eventually agreed to a settlement by which xerox would pay dollar_figure in cash and cancel the dollar_figure debt owed by wehr and assumed by the s_corporations to xerox for a total of dollar_figure the lawsuit was then dismissed with prejudice the cash payment was made by xerox on or before date reporting of the settlement the s_corporations allocated the settlement with xerox as follows dollar_figure to venturedyne dollar_figure to carnes the s_corporations each reported the settlement as long-term_capital_gain on their respective corporate_income_tax returns petitioners similarly reported their allocable share of the settlement dollar_figure as long-term_capital_gain on their joint income_tax return in calculating the capital_gain neither the s_corporations nor petitioners attributed any basis to the lawsuit in the notice_of_deficiency respondent determined that the settlement proceeds should have been reported as ordinary_income opinion the sole issue for decision herein is whether the proceeds received by the s_corporations from the settlement of wehr's lawsuit against xerox the settlement proceeds should be characterized as ordinary_income or long-term_capital_gain the resolution of this issue turns on whether the requirements for obtaining capital_gain treatment are satisfied including whether the settlement of wehr's lawsuit against xerox constitutes a sale_or_exchange the parties center their arguments on the origin_of_the_claim_test to determine whether the settlement proceeds should be characterized as capital_gain or ordinary_income see 397_us_580 397_us_572 372_us_39 gidwitz family_trust v commissioner 61_tc_664 keller street dev co v commissioner tcmemo_1978_350 affd 688_f2d_675 9th cir we however shall focus our attention on whether the settlement of the lawsuit constitutes a sale_or_exchange a sale_or_exchange is a prerequisite to the rendering of capital_gain treatment sec_1222 481_f2d_1058 8th cir affg tcmemo_1972_198 335_f2d_521 5th cir 328_f2d_58 8th cir affg tcmemo_1962_230 the phrase sale_or_exchange is not defined in sec_1222 but we apply the ordinary meaning to those words 313_us_247 it is well established that a compromise or collection of a debt is not considered a sale_or_exchange of property because no property or property rights passes to the debtor other than the discharge of the obligation see 306_us_436 749_f2d_369 6th cir affg 80_tc_551 198_f2d_235 4th cir affg 17_tc_797 119_f2d_946 7th cir affg 42_bta_920 42_bta_696 32_bta_356 affd sub nom 85_f2d_819 d c cir in this regard whatever property or property rights might have existed vanish as a result of the compromise or collection 27_tc_892 affd 260_f2d_489 9th cir on several occasions we have addressed the issue of whether a sale_or_exchange occurred on the payment of a judgment or the settlement of a claim see 24_tc_199 affd 247_f2d_233 2d cir 20_tc_734 affd per curiam sub nom 216_f2d_748 6th cir 16_tc_105 in fahey v commissioner supra we held that where an attorney was assigned an interest in a contingent lawsuit fee in exchange for a cash payment settlement of the lawsuit and payment of the fee to the attorney did not give rise to capital_gain treatment because no sale_or_exchange occurred in reaching our conclusion we quoted from the opinion of the court_of_appeals for the district of columbia in hale v helvering supra relating to the compromise of a note for less than face value there was no acquisition of property by the debtor no transfer of property to him neither business men nor lawyers call the compromise of a note a sale to the maker in point of law and in legal parlance property in the notes as capital assets was extinguished not sold in business parlance the transaction was a settlement and the notes were turned over to the maker not sold to him fahey v commissioner supra pincite in hudson v commissioner supra the taxpayers purchased a 50-percent interest in a judgment from the legatees of an estate and subsequently the taxpayers settled the judgment with the debtor the taxpayers reported the payment of the judgment as capital_gain we held that the payment should be characterized as ordinary_income explaining we cannot see how there was a transfer of property or how the judgment debtor acquired property as the result of the transaction wherein the judgment was settled the most that can be said is that the judgment debtor paid a debt or extinguished a claim so as to preclude the execution on the judgment outstanding our reasoning in 16_tc_105 was followed by the court_of_appeals for the fifth circuit in 372_f2d_342 5th cir a case relied on by petitioners in support of their argument that the xerox lawsuit was a capital_asset the pounds court found that no sale_or_exchange occurred on the payment of a percent profit interest in a land deal because following the transaction only one party the taxpayer received property the cash payment against him in a hypothetical case if the judgment had been transferred to someone other than the judgment debtor the property transferred would still be in existence after the transaction was completed however as it actually happened when the judgment debtor settled the judgment the claim arising from the judgment was extinguished without the transfer of any property or property right to the judgment debtor in their day-to- day transactions neither businessmen nor lawyers would call the settlement of a judgment a sale we can see no reason to apply a strained interpretation to the transaction before us when petitioners received the dollar_figure in full settlement of the judgment they did not recover the money as a result of any sale_or_exchange but only as a collection or settlement of the judgment id pincite despite these and other similar case sec_3 petitioners contend that the passing of property or property rights to the debtor is not relevant in determining whether a sale_or_exchange occurred in support of this argument petitioners direct us to 304_f2d_125 2d cir revg in part and remanding 35_tc_617 in ferrer the taxpayer acquired from an author the right to produce a play based on the author's book which included the right to prevent the author's transfer of film rights subsequently the taxpayer surrendered his rights the lease in exchange for the leading role in a film production the issue arose as to whether the surrendering of the taxpayer's the court_of_appeals for the seventh circuit the court to which an appeal in this case lies has distinguished sales or exchanges from collections and other transactions in which no property or property rights survive see 286_f2d_850 7th cir affg 32_tc_1098 119_f2d_946 7th cir affg 42_bta_920 rights constituted a sale_or_exchange for purposes of the capital_gain provisions in holding that a sale_or_exchange of the surrendered lease occurred the court_of_appeals for the second circuit stated that congress was disenchanted with the formalistic distinction between a sale of property rights to third parties which would give rise to capital_gain or loss and the release of those rights that results in their extinguishment and which would not give rise to capital_gain or loss the court continued in the instant case we can see no sensible business basis for drawing a line between a release of ferrer's rights and a sale of them tax law is concerned with the substance here the voluntary passing of property rights allegedly constituting capital assets not with whether they are passed to a stranger or to a person already having a larger estate id pincite petitioners have misread ferrer and its import ferrer and the cases cited therein can be factually distinguished from the instant case because in ferrer the taxpayer's interest or lease to produce the play and prevent the author's transfer of film rights did not disappear but instead reverted to the author after the taxpayer surrendered the lease whereas in the instant case the s corporations' rights in the lawsuit vanished both in form and substance upon the receipt of the settlement proceeds in the case herein the s_corporations and xerox settled the lawsuit originally brought by wehr the s_corporations received consideration of dollar_figure xerox received nothing other than the discharge of the liability that arose as the result of the lawsuit we find no discernible distinction between the situation herein and the situations discussed in fahey v commissioner supra or hudson v commissioner supra in each case the debtor made payment to the creditor or an assignee of the original creditor in exchange for the extinguishment of the claim whether the claim is reduced to judgment before payment is not relevant ultimately the debtor receives nothing in the form of property or property rights which can later be transferred consequently we hold that the settlement of the lawsuit between the s_corporations and xerox does not constitute a sale_or_exchange and hence capital_gain treatment is not warranted petitioners argue that the so-called arrowsmith_doctrine requires us to apply capital_gain treatment to the settlement claim regardless of whether a sale_or_exchange occurred we disagree in 344_us_6 the supreme court held that the characterization of a transaction may require examination of prior related transactions in arrowsmith the taxpayer-shareholders reported as capital_gain the gain realized on the liquidation of their corporation subsequently a judgment was rendered against the former corporation and the shareholders as transferees of the corporation's assets paid the judgment the supreme court held that the payment of the judgment resulted in a capital rather than ordinary_loss because the judgment was inextricably related to the capital_gain which resulted from the liquidation here petitioners assert that the receipt of the settlement proceeds is related to a prior transaction namely the acquisition of wehr's assets citing 65_tc_182 in bresler the shareholder of an s_corporation sought to treat the proceeds from the settlement of an antitrust lawsuit as capital_gain asserting that the settlement was intended to compensate the taxpayer for losses that resulted from the earlier sale of certain properties we rejected that argument because the earlier sale of the properties resulted in ordinary losses under sec_1231 and thus under arrowsmith v commissioner supra the settlement proceeds constituted ordinary_income petitioners have misapplied the rationale of arrowsmith and its progeny including bresler to the situation herein the acquisition of wehr's assets was not the basis for the lawsuit against xerox and the settlement in favor of the s_corporations was not related to the leveraged buy out cf 37_tc_684 the origin of the claim in this case was xerox's breach of contract as detailed in the complaint filed by wehr in the district_court the treatment of the settlement proceeds as ordinary_income or capital_gain is not dependent on the fact that the s_corporations acquired wehr's assets in a capital_transaction as such the arrowsmith_doctrine is inapplicable we have considered all of petitioners' other arguments and find them to be not relevant or without merit in conclusion we hold that the settlement of the xerox lawsuit did not constitute a sale_or_exchange consequently the settlement proceeds constitute ordinary_income not capital_gain to petitioners inasmuch as petitioners allocated no part of the purchase_price for wehr's assets to the xerox lawsuit they acquired no basis in the lawsuit thus the entire settlement proceeds are includable in gross_income to reflect the foregoing decision will be entered for respondent as stated in fahey v commissioner t c pincite and reiterated in pounds v united_states f 2d pincite the mere occurrence of a sale_or_exchange of the subject asset at some point in time is not sufficient to obtain capital_gain treatment on a later disposition the sale_or_exchange must be proximate to the event which gave rise to the gain
